          CASE 0:19-cr-00274-WMW-KMM Doc. 99 Filed 03/10/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                                    No. 19-cr-274-WMW-KMM

                        Plaintiff,

    v.                                                              ORDER

    John Edward Juneau,

                          Defendant.


         In an Order dated September 8, 2020, the Court noted that the government had
taken the position that “it did not use any confidential informants in its investigation,” and
directed the government to disclose any informant to Mr. Juneau “if it becomes aware that
an informant was used….” ECF 74 ¶ 11. In a letter dated March 4, 2021, the government
now asks the Court to modify its September 8th Order and rule that the government need
not disclose the identity of an informant.1 Gov’t’s Letter, ECF 98. For the reasons that
follow, the government’s request is granted.

         The government states that in its initial response to Mr. Juneau’s motion for
disclosure of the informant, it represented that no informants were used in connection with
the investigation of Mr. Juneau. See ECF 61. The government acknowledges that it had
received information regarding Mr. Juneau from a “confidential defendant” or “CD.” At the
time of its initial response in March of 2020, the government was characterizing the CD as a
“witness” and not an informant. The CD’s information about Mr. Juneau was included in
the affidavits submitted to obtain two search warrants that were challenged by suppression
motions.2 On August 3, 2020, the government filed a supplemental response to the
informant motion, clarifying that the CD was an informant and asserting the government’s

1
       The government’s letter was also the subject of an email request. However, the Court
instructed the government to file its letter on the docket. Mr. Juneau did not respond to the
email request, nor has he responded to the government’s letter.
2
      The District Court has now adopted this Court’s Report and Recommendation
and denied Mr. Juneau’s suppression motions. ECF 96.


                                                1
           CASE 0:19-cr-00274-WMW-KMM Doc. 99 Filed 03/10/21 Page 2 of 3




privilege against disclosure of the informant’s identity under Roviaro v. United States, 353 U.S.
53 (1957). ECF 66. Mr. Juneau did not respond to the government’s supplement, nor did he
raise any issue with the government’s assertion of the privilege at the September 4, 2020
motions hearing. ECF 77.

       The Court’s September 8th Order granting Mr. Juneau’s motion should be amended
because it does not take into account the government’s clarification of its position regarding
the information provided by the CD. In the supplemental response, the government
explained that the charges in this case are not based on any of the information provided by
the CD, but instead on the “observations and seizures of the police.” ECF 66 at 3. The
government represented that it does not intend to call the CD to prove the charges against
Mr. Juneau. Id. Finally, the government argued that Mr. Juneau had not presented any
information or evidence to support a claim that the informant’s testimony would be material
to his defense. Id. at 5.

       The only submission in the record from Mr. Juneau regarding disclosure of the CD’s
identity is his motion for disclosure, in which he states that “[t]he identity of the informant
must be disclosed because the informant’s information was used to justify the issuance of
the warrants in this case.” ECF 58 at 1. However, the Eighth Circuit has explained that
individuals who convey information to the government, but who did not witness nor
participate in the offense are regarded as “tipsters” whose disclosure “is generally not
material to the outcome of the case and is therefore not required.” United States v. Harrington,
951 F.2d 876, 878 (8th Cir. 1991). Mr. Juneau’s assertions in the motion do not demonstrate
that disclosure of the CD’s identity is material to his defense. Id. at 877 (“In order to
override the government’s privilege of nondisclosure, defendants must establish beyond
mere speculation that the informant’s testimony will be material to the determination of the
case.”).

       Accordingly, the government’s letter request is granted, and IT IS HEREBY
ORDERED THAT the government is not required to disclose the identity of the
“confidential defendant” who merely conveyed information to law enforcement that was
used to obtain the challenged search warrants, but who neither witnessed nor participated in
the charged offenses. If the government becomes aware of any information that contradicts




                                                2
        CASE 0:19-cr-00274-WMW-KMM Doc. 99 Filed 03/10/21 Page 3 of 3




its representations to the Court regarding the extent of the CD’s involvement in this case, it
must notify Mr. Juneau immediately so that his request for disclosure may be renewed.


Date: March 10, 2021

                                                           s/Katherine Menendez
                                                          Katherine Menendez
                                                          United States Magistrate Judge




                                               3
